DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Status
Claims 1-20 are currently being examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1-5, 9-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Whitacre et al (US Patent Application Publication No. 2013/0059185) in view of Rodrigues et al (US Patent No. 10,583,560).
With respect to independent Claim 1, Whitacre et al discloses the limitations of independent claim 1 as follows:
A method of palletizing containers, the method comprising:
obtaining a container for a given pallet, the container having first electrical terminals for charging electronic devices packaged therein;  (See Pars. 0075-0077, 0083, 0091-0093; Figs. 1, 3, 5, 6, 10, 11, 23A, 23B, 26B; Ref. Numerals 102(container), 106(top), 200(container stack), 133(terminal), 140(connector), 302(pallet), 338,340(electrical terminals)
automatically identifying physical locations, on the exterior of the container, of the first electrical terminals; (See Pars. 0075-0077, 0083, 0091-0093; Figs. 1, 3, 5, 6, 10, 11, 23A, 23B, 26B; Ref. Numerals 102(container), 106(top), 200(container stack), 133(terminal), 140(connector), 302(pallet), 338,340(electrical terminals)  and
(a) the identified physical locations	(See Pars. 0075-0077, 0083, 0091-0093; Figs. 1, 3, 5, 6, 10, 11, 23A, 23B, 26B; Ref. Numerals 102(container), 106(top), 200(container stack), 133(terminal), 140(connector), 302(pallet), 338,340(electrical terminals)  and
(b) a stacking pattern for the given pallet, so that one or more of the first electrical terminals make electrical contact with one or more second electrical terminals having previously-identified locations.  	(See Pars. 0075-0077, 0083, 0091-0093; Figs. 1, 3, 5, 6, 10, 11, 23A, 23B, 26B; Ref. Numerals 102(container), 106(top), 200(container stack), 133(terminal), 140(connector), 302(pallet), 338,340(electrical terminals)
Whitacre et al, however, does not disclose the limitations related to using a robotic arm to stack containers on a given pallet and identifying the physical locations on the container.   With respect to those limitations, Rodrigues et al teaches the following:
using a robotic arm to stack the container on the given pallet on the basis of both (See Col. 11, Lines 40-46; Col. 11, Lines 52-59; Col. 17, Line44-Col. 18, Line 18; Col. 19, Line 60-Col. 20, Line 18; Figs. 3, 4; Ref. Numerals 112(container), 116(pallet), 328(robotic arm)
(a) the identified physical locations (See Col. 11, Lines 40-46; Col. 11, Lines 52-59; Col. 17, Line44-Col. 18, Line 18; Col. 19, Line 60-Col. 20, Line 18; Figs. 3, 4; Ref. Numerals 112(container), 116(pallet), 328(robotic arm)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Whitacre et al, which already teaches stacking containers in a pattern so that electrical charges can pass from one container to the other, with the teachings of Rodrigues et al to use a robot to stack containers on a pallet, one upon the other on the physical locations of the container as taught by Whitacre et al, because a robot, once trained, can perform the specific stacking task in a much more efficient manner than a human.  A person with skill in the art would be motivated to incorporate the teachings of Rodrigues et al because they are a known work in the same field of endeavor (ie, using a robot to move and stack containers according to a pattern on a pallet) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 2, which depends from independent claim 1, Whitacre et al and Rodrigues et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 2, Whitacre et al and Rodrigues et al disclose as follows:
The method according to claim 1, wherein using the robotic arm to stack the container (See Rodrigues et al: Col. 11, Lines 40-46; Col. 11, Lines 52-59; Col. 17, Line44-Col. 18, Line 18; Col. 19, Line 60-Col. 20, Line 18; Figs. 3, 4; Ref. Numerals 112(container), 116(pallet), 328(robotic arm) comprises, when stacking a bottom layer of containers, stacking the container so that the one or more of the first electrical terminals make electrical contact with the one or more second electrical terminals at fixed locations on a top surface of the given pallet.  	(See Whitacre et al: Pars. 0075-0077, 0083, 0091-0093; Figs. 1, 3, 5, 6, 10, 11, 23A, 23B, 26B; Ref. Numerals 102(container), 106(top), 200(container stack), 133(terminal), 140(connector), 302(pallet), 338,340(electrical terminals)	
A person with skill in the art would be motivated to incorporate the teachings of Rodrigues et al because they are a known work in the same field of endeavor (ie, using a robot to move and stack containers according to a pattern on a pallet) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 3, which depends from independent claim 1, Whitacre et al and Rodrigues et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 3, Whitacre et al and Rodrigues et al disclose as follows:
The method according to claim 1, wherein using the robotic arm to stack the container (See Rodrigues et al: Col. 11, Lines 40-46; Col. 11, Lines 52-59; Col. 17, Line44-Col. 18, Line 18; Col. 19, Line 60-Col. 20, Line 18; Figs. 3, 4; Ref. Numerals 112(container), 116(pallet), 328(robotic arm) comprises, when stacking a layer other than a bottom layer of containers, stacking the container so that the one or more of the first electrical terminals make electrical contact with the one or more second electrical terminals on a top surface of a previously-stacked container.  (See Whitacre et al: Pars. 0075-0077, 0083, 0091-0093; Figs. 1, 3, 5, 6, 10, 11, 23A, 23B, 26B; Ref. Numerals 102(container), 106(top), 200(container stack), 133(terminal), 140(connector), 302(pallet), 338,340(electrical terminals)	 
A person with skill in the art would be motivated to incorporate the teachings of Rodrigues et al because they are a known work in the same field of endeavor (ie, using a robot to move and stack containers according to a pattern on a pallet) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 4, which depends from independent claim 1, Whitacre et al and Rodrigues et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 4, Rodrigues et al discloses:
The method according to claim 1, wherein automatically identifying the physical locations of the first electrical terminals comprises using a computer vision system.  (See Col. 11, Lines 40-46; Col. 11, Lines 52-59; Col. 12, Lines 36-47; Col. 17, Line44-Col. 18, Line 18; Col. 19, Line 60-Col. 20, Line 18; Figs. 3, 4; Ref. Numerals 112(container), 116(pallet), 222(vision system), 328(robotic arm)	
A person with skill in the art would be motivated to incorporate the teachings of Rodrigues et al because they are a known work in the same field of endeavor (ie, using a robot with a vision system to locate physical locations on a container) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 5, which ultimately depends from independent claim 1, Whitacre et al and Rodrigues et al together teach all of the limitations of Claim 1 and Claim 4 which are incorporated herein by reference.   With respect to Claim 5, Rodrigues et al discloses:
The method according to claim 4, wherein using the computer vision system comprises scanning a two-dimensional barcode that encodes the locations of the first electrical terminals on the container.  (See Col. 11, Lines 40-46; Col. 11, Lines 52-59; Col. 12, Lines 36-47; Col. 17, Line44-Col. 18, Line 18; Col. 19, Line 60-Col. 20, Line 18; Figs. 3, 4; Ref. Numerals 112(container), 116(pallet), 222(vision system), 328(robotic arm), "unique identifier"(barcode)  	
A person with skill in the art would be motivated to incorporate the teachings of Rodrigues et al because they are a known work in the same field of endeavor (ie, using a robot with a vision system that can be a scanner to locate and read a barcode on a container that discloses information about the container) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 9, which depends from independent claim 1, Whitacre et al and Rodrigues et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 9, Whitacre et al and Rodrigues et al disclose as follows:
The method according to claim 1, further comprising using a computer processor to determine the stacking pattern as a function of linear dimensions of both the given pallet and containers to be stacked thereon, (See Rodrigues et al: Col. 11, Lines 40-46; Col. 11, Lines 52-59; Col. 12, Lines 36-47; Col. 17, Line44-Col. 18, Line 18; Col. 19, Line 60-Col. 20, Line 18; Figs. 3, 4; Ref. Numerals 112(container), 116(pallet), 222(vision system), 328(robotic arm), "unique identifier"(barcode) and of the locations of the first and second electrical terminals. (See Whitacre et al: Pars. 0075-0077, 0083, 0091-0093; Figs. 1, 3, 5, 6, 10, 11, 23A, 23B, 26B; Ref. Numerals 102(container), 106(top), 200(container stack), 133(terminal), 140(connector), 302(pallet), 338,340(electrical terminals)
A person with skill in the art would be motivated to incorporate the teachings of Rodrigues et al because they are a known work in the same field of endeavor (ie, using a computer processor determine a stacking pattern on a pallet based on dimensions of both the pallet and the containers) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to independent Claim 10, Whitacre et al discloses the limitations of independent claim 10 as follows:
A tangible, computer-readable storage medium in which is non-transitorily stored computer program code that, when executed by a computer processor, performs a method of palletizing containers, the method comprising:
obtaining a container for a given pallet, the container having first electrical terminals for charging electronic devices packaged therein;  (See Pars. 0075-0077, 0083, 0091-0093; Figs. 1, 3, 5, 6, 10, 11, 23A, 23B, 26B; Ref. Numerals 102(container), 106(top), 200(container stack), 133(terminal), 140(connector), 302(pallet), 338,340(electrical terminals)
automatically identifying physical locations, on the exterior of the container, of the first electrical terminals; (See Pars. 0075-0077, 0083, 0091-0093; Figs. 1, 3, 5, 6, 10, 11, 23A, 23B, 26B; Ref. Numerals 102(container), 106(top), 200(container stack), 133(terminal), 140(connector), 302(pallet), 338,340(electrical terminals)  and
(a) the identified physical locations	(See Pars. 0075-0077, 0083, 0091-0093; Figs. 1, 3, 5, 6, 10, 11, 23A, 23B, 26B; Ref. Numerals 102(container), 106(top), 200(container stack), 133(terminal), 140(connector), 302(pallet), 338,340(electrical terminals)  and
(b) a stacking pattern for the given pallet, so that one or more of the first electrical terminals make electrical contact with one or more second electrical terminals having previously-identified locations.  	(See Pars. 0075-0077, 0083, 0091-0093; Figs. 1, 3, 5, 6, 10, 11, 23A, 23B, 26B; Ref. Numerals 102(container), 106(top), 200(container stack), 133(terminal), 140(connector), 302(pallet), 338,340(electrical terminals)
Whitacre et al, however, does not disclose the limitations related to using a robotic arm to stack containers on a given pallet and identifying the physical locations on the container.   With respect to those limitations, Rodrigues et al teaches the following:
using a robotic arm to stack the container on the given pallet on the basis of both (See Col. 11, Lines 40-46; Col. 11, Lines 52-59; Col. 17, Line44-Col. 18, Line 18; Col. 19, Line 60-Col. 20, Line 18; Figs. 3, 4; Ref. Numerals 112(container), 116(pallet), 328(robotic arm)
(a) the identified physical locations (See Col. 11, Lines 40-46; Col. 11, Lines 52-59; Col. 17, Line44-Col. 18, Line 18; Col. 19, Line 60-Col. 20, Line 18; Figs. 3, 4; Ref. Numerals 112(container), 116(pallet), 328(robotic arm)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Whitacre et al, which already teaches stacking containers in a pattern so that electrical charges can pass from one container to the other, with the teachings of Rodrigues et al to use a robot to stack containers on a pallet, one upon the other on the physical locations of the container as taught by Whitacre et al, because a robot, once trained, can perform the specific stacking task in a much more efficient manner than a human.  A person with skill in the art would be motivated to incorporate the teachings of Rodrigues et al because they are a known work in the same field of endeavor (ie, using a robot to move and stack containers according to a pattern on a pallet) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 11, which depends from independent claim 10, Whitacre et al and Rodrigues et al together teach all of the limitations of Claim 10 which are incorporated herein by reference.   With respect to Claim 11, Whitacre et al and Rodrigues et al disclose as follows:
The storage medium according to claim 10, wherein using the robotic arm to stack the container  (See Rodrigues et al: Col. 11, Lines 40-46; Col. 11, Lines 52-59; Col. 17, Line44-Col. 18, Line 18; Col. 19, Line 60-Col. 20, Line 18; Figs. 3, 4; Ref. Numerals 112(container), 116(pallet), 328(robotic arm) comprises, when stacking a bottom layer of containers, stacking the container so that the one or more of the first electrical terminals make electrical contact with the one or more second electrical terminals at fixed locations on a top surface of the given pallet.  (See Whitacre et al: Pars. 0075-0077, 0083, 0091-0093; Figs. 1, 3, 5, 6, 10, 11, 23A, 23B, 26B; Ref. Numerals 102(container), 106(top), 200(container stack), 133(terminal), 140(connector), 302(pallet), 338,340(electrical terminals)	
A person with skill in the art would be motivated to incorporate the teachings of Rodrigues et al because they are a known work in the same field of endeavor (ie, using a robot to move and stack containers according to a pattern on a pallet) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 12, which depends from independent claim 10-, Whitacre et al and Rodrigues et al together teach all of the limitations of Claim 10 which are incorporated herein by reference.   With respect to Claim 12, Whitacre et al and Rodrigues et al disclose as follows:
The storage medium according to claim 10, wherein using the robotic arm to stack the container (See Rodrigues et al: Col. 11, Lines 40-46; Col. 11, Lines 52-59; Col. 17, Line44-Col. 18, Line 18; Col. 19, Line 60-Col. 20, Line 18; Figs. 3, 4; Ref. Numerals 112(container), 116(pallet), 328(robotic arm) comprises, when stacking a layer other than a bottom layer of containers, stacking the container so that the one or more of the first electrical terminals make electrical contact with the one or more second electrical terminals on a top surface of a previously-stacked container.  (See Whitacre et al: Pars. 0075-0077, 0083, 0091-0093; Figs. 1, 3, 5, 6, 10, 11, 23A, 23B, 26B; Ref. Numerals 102(container), 106(top), 200(container stack), 133(terminal), 140(connector), 302(pallet), 338,340(electrical terminals)	 
A person with skill in the art would be motivated to incorporate the teachings of Rodrigues et al because they are a known work in the same field of endeavor (ie, using a robot to move and stack containers according to a pattern on a pallet) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 13, which depends from independent claim 10, Whitacre et al and Rodrigues et al together teach all of the limitations of Claim 10 which are incorporated herein by reference.   With respect to Claim 13, Rodrigues et al discloses:
The storage medium according to claim 10, wherein automatically identifying the physical locations of the first electrical terminals comprises using a computer vision system.  (See Col. 11, Lines 40-46; Col. 11, Lines 52-59; Col. 12, Lines 36-47; Col. 17, Line44-Col. 18, Line 18; Col. 19, Line 60-Col. 20, Line 18; Figs. 3, 4; Ref. Numerals 112(container), 116(pallet), 222(vision system), 328(robotic arm)	
A person with skill in the art would be motivated to incorporate the teachings of Rodrigues et al because they are a known work in the same field of endeavor (ie, using a robot with a vision system to locate physical locations on a container) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 14, which ultimately depends from independent claim 10, Whitacre et al and Rodrigues et al together teach all of the limitations of Claim 10 and Claim 13 which are incorporated herein by reference.   With respect to Claim 14, Rodrigues et al discloses:
The storage medium according to claim 13, wherein using the computer vision system comprises scanning a two-dimensional barcode that encodes the locations of the first electrical terminals on the container.  (See Col. 11, Lines 40-46; Col. 11, Lines 52-59; Col. 12, Lines 36-47; Col. 17, Line44-Col. 18, Line 18; Col. 19, Line 60-Col. 20, Line 18; Figs. 3, 4; Ref. Numerals 112(container), 116(pallet), 222(vision system), 328(robotic arm), "unique identifier"(barcode)  	
A person with skill in the art would be motivated to incorporate the teachings of Rodrigues et al because they are a known work in the same field of endeavor (ie, using a robot with a vision system that can be a scanner to locate and read a barcode on a container that discloses information about the container) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 18, which depends from independent claim 10, Whitacre et al and Rodrigues et al together teach all of the limitations of Claim 10 which are incorporated herein by reference.   With respect to Claim 18, Whitacre et al and Rodrigues et al disclose as follows:
The storage medium according to claim 10, further comprising using a computer processor to determine the stacking pattern as a function of linear dimensions of both the given pallet and containers to be stacked thereon, (See Rodrigues et al: Col. 11, Lines 40-46; Col. 11, Lines 52-59; Col. 12, Lines 36-47; Col. 17, Line44-Col. 18, Line 18; Col. 19, Line 60-Col. 20, Line 18; Figs. 3, 4; Ref. Numerals 112(container), 116(pallet), 222(vision system), 328(robotic arm), "unique identifier"(barcode) and of the locations of the first and second electrical terminals. (See Whitacre et al: Pars. 0075-0077, 0083, 0091-0093; Figs. 1, 3, 5, 6, 10, 11, 23A, 23B, 26B; Ref. Numerals 102(container), 106(top), 200(container stack), 133(terminal), 140(connector), 302(pallet), 338,340(electrical terminals)
A person with skill in the art would be motivated to incorporate the teachings of Rodrigues et al because they are a known work in the same field of endeavor (ie, using a computer processor determine a stacking pattern on a pallet based on dimensions of both the pallet and the containers) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

Allowable Subject Matter
Claims 6-8 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19 and 20 are allowed because the prior art of record does not teach or fairly suggest an electrical probe, mounted on the robotic arm, to test electrical connectivity between a terminal electrically coupled to the one or more of the first electrical terminals, and a terminal electrically coupled to the one or more of the second electrical terminals; wherein, a processor controls the electrical probe to test electrical connectivity between a terminal electrically coupled to the one or more of the first electrical terminals.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS RANDAZZO whose telephone number is (313)446-4903.  The examiner can normally be reached between 9:00am and 4:00pm ET Monday through Thursday and from 9:00am to 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        June 8, 2022